Case

sf

INZIPARI LAW OFFICE, LLC
PO Box 261392
HARTFORD, CT 06126-1392
TEL: (860) 863-4574
FAX; (860) 863-4625
FIRM JURIS NO, 434419

 

19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 1of 24

In re:

  

APPLICATION FOR REINSTATEMENT
OF MICHAEL J. HABIB

 

APPLICATION FOR REINSTATEMENT

 

The Undersigned Respectfully APPLIES to this Honorable Court for
REINSTATEMENT of the Undersigned’s right to practice in and before the United
States Bankruptcy Courts for the District of Connecticut and the Undersigned’s
Electronic Case Filing (ECF) privileges, pursuant to this Honorable Court's Order
Under Supervisory Authority of the Court After Hearing (ECF No. 24, Case # 19-

20366) dated MARCH 15, 2019.

In support hereof, the Undersigned Respectfully Represents that:

1. By Order dated MARCH 15, 2019 (ECF No. 24, Case # 19-20366),
this Honorable Court ORDERED:

Attorney Michael Habib's Electronic Case Filing
(ECF) privileges and the right to practice in the
United States Bankruptcy Courts, District of
Connecticut are hereby immediately suspended
for one (1) year and until his reinstatement upon
application certifying 3 hours of CLE in
bankruptcy ethics and his renewed familiarity and
review of the Bankruptcy Rules.

a copy of which is appended hereto as Exhibit “A;”

 

 
Case

sfa

Inzrrari LAW OFFICE, LLC
PO Box 261392
HARTFORD, CT 06126-1392
TEL: (860) 863-4574
FAX: (860) 863-4625
FIRM JuRIS NO. 434419

 

 

19-20366 Doc 60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 2 of 24

2. At the direction of this Honorable Court, the Undersigned was

served notice of this Honorable Court’s March 15, 2019 Order (ECF

No. 24, Case # 19-20366) via USPS First Class Mail:

In response to this Honorable Court’s March 15, 2019 Order (ECF
No. 24, Case # 19-20366), on APRIL 26, 2019, the United States
District Court for the District of Connecticut, sua sponte, initiated
disciplinary proceedings against the Undersigned pursuant to Local
Rule 83.2, entitled Grievance Committee of the United States
District Court for the District of Connecticut v. Michael Habib, and

bearing Docket No. 3:19-GP-0009 (SRU) *SEALED*;

On AUGUST 5, 2019, the Federal Grievance Committee for the
District of Connecticut filed a PRESENTMENT with the United
States District Court for the District of Connecticut, seeking action
in the above-referenced disciplinary proceedings (ECF No. 2,

Docket No. 3:19-GP-0009 (SRU) *SEALED");

Thereafter, the Fed eral Grievance Committee for the District of
Connecticut's filed a Motion to Withdraw Presentment and Dismiss

Case (ECF No. 7, Docket No. 3:19-GP-0009 (SRU) *SEALED*):

By Order dated November 1, 2019 (Underhill, J.), the United States
District Court for the District of Connecticut GRANTED the Federal
Grievance Committee for the District of Connecticut's Motion to

Withdraw Presentment and Dismiss Case (ECF No. 8, Docket No.

2

 
Case

sia

INZITARY LAW OFFICE, LLC
PO Box 261392
HARTFORD, CT 06126-1392
TEL: (860) 863-4574
Fax: (860) 863-4625
Firm Juris NO, 434419

 

L9-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 3 of 24

3:19-GP-0009 (SRU) *SEALED*), a copy of which Order is

appended hereto as Exhibit “B;”

7. In compliance with this Honorable Court’s March 15, 2019 Order
(ECF No. 24, Case # 49-20366), the Undersigned purchased and
completed 3.25 hours of online Continuing Legal Education courses
in Bankruptcy Ethics through the Thomson Reuters West
LegalEdcenter, including:

a. Norton Institutes on Bankruptcy Law “2016 Bankruptcy
Law Series: Ethical Issues in Bankruptcy Cases,”

completed on 12/30/2019 for 1.00 credits in Ethics and
Professionalism;

b. Norton Institutes on Bankruptcy Law “2017 Bankruptcy
Law Series: Ethical Issues in Bankruptcy Cases,”
completed on 4/15/2020 for 1.00 credits in Ethics and
Professionalism, and,

c. American Bankruptcy Institute (ABI) “Leadings Issues in
Ethics and Civility, In and Out of the Courtroom,”
completed on 4/15/2020 for 1.25 credits in Ethics and
Professionalism,

8. Upon completion of each of the above-referenced online Continuing
Legal Education courses in Bankruptcy Ethics, Thomson Reuters
West LegalEdcenter issued to the Undersigned a “Certificate of

Compietion” for each course, appended hereto as Exhibit “C;”

9. In further compliance with this Honorable Court’s March 15, 2019
Order (ECF No. 24, Case # 19-20366), the Undersigned certifies that
the Undersigned has fully reviewed for renewed familiarity the Federal

Rules of Bankruptcy Procedure (effective December 1, 2019),

 

 
Case}19-20366 Doc 60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 4of 24

including the Annotations and Notes of the Advisory Committee on

Rules;

10. The Undersigned further certifies that the Undersigned has
reviewed for renewed familiarity:

a. the relevant sections of Title 11 and Title 28 of the United
States Code;

b. the United States Bankruptcy Court for the District of
Connecticut Local Rules of Bankruptcy Procedure
(effective September 4, 2018);

c. the United States District Court for the District of
Connecticut Electronic Filing Policies and Procedures
(revised October 11, 2018); and,

d. the United States Bankruptcy Court’s Administrative
Procedures for Electronic Case Filing;

11. The Undersigned further watched and completed the online training
modules for attorney electronic filing, and the United States
Bankruptcy Court for the District of Connecticut CM/ECF Online
Training Tutorial and completed the CM/ECF Certification Exam for

Filers, appended hereto as Exhibit “D.”

WHEREFORE, for the reasons set forth above, the Undersigned Respectfully
Requests that this Honorable Court GRANT this Application for Reinstatement, and
REINSTATE the Undersigned’s right to practice in and before the United States
Bankruptcy Courts for the District of Connecticut and the Undersigned’s Electronic

Case Filing (ECF) privileges, the Undersigned having completed all pre-requisites set-

f forth in this Honorable Court’s Order Under Supervisory Authority of the Court After

{NZITARI LAW OFFICE, LLC
PO Box 261392
HARTFORD, CT 06126-1392
‘TEL: (860) 863-4574
FAX: (860) 863-4625
FIRM JURIS No. 434419

 

 

 
Case}19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 5of 24

Hearing (ECF No. 24, Case # 19-20366) dated March 15, 2019, and the requisite time

having now since past.

Dated at NEW HAVEN, CONNECTICUT this 218" day of APRIL, 2020.

   

iB, ESQ. e120470)
WILLCUTTS Z 'ABIB, LLC

100 PEARL oe FL. 14

Hartford, CT 06103-4500

Tel: (860) 249-7071

Fax: (860) 863-4625

E-Mail: Mike@InzitariLawOffice.com

sfa

INZITARI LAW OFFICE, LLC
PO Box 261392
HARTFORD, CT 06126-1392
TEL: (860) 863-4574
Fax: (860) 863-4625
FIRM JURIS NO. 434419

 

 

 
Case 1920366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 6 of 24

EXHIBIT A

sia

INZITARY LAW OFFICE, LLC
PO Box 261392
HARTFORD, CT 06126-1392
TEL: (860) 863-4574
FAX: (860) 863-4625
Firm Juris No. 434419

 

 

 
Case 19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 7 of 24
Case 19-20366 Doc 26 Filed 03/15/19 Entered 03/15/19 16:31:06 Page 1 of 2

U.S. Bankruptcy Court
District of Connecticut

Notice of Electronic Filing

The following transaction was received from Watson, Lisa entered on 3/15/2019 at 3:47 PM EDT
and filed on 3/15/2019

Case Name: Valerie I. Carlsen -

Case Number: 19-20366

Document Number: 24

Docket Text:
ORDER UNDER SUPERVISORY AUTHORITY OF THE COURT AFTER HEARING (RE:
ECF No. 7)

Attorney Michael Habib has failed to demonstrably obtain and preserve the original petitions and
signatures of Ms. V. Carlsen for two bankruptcy filings in violation of local rules: Such cases were
prosecuted by him on her behalf without direct, due and adequate client discussion of the rights and
responsibilities inherent in seeking bankruptcy relief; such filings were prosecuted without good
faith, design and appropriate client consultation so as to merely effect delay and impaired the
foreclosure remedies of the Town of East Windsor; such conduct was fundamentally unprofessional
and unbecoming of an officer of this Court. For good and compelling cause shown upon the record
of this motion; it is hereby

ORDERED: Attorney Michael Habib's Electronic Case Filing (ECF) privileges and the right to
practice in the United States Bankruptcy Courts, District of Connecticut are hereby immediately
suspended for one (1) year and until his reinstatement upon application certifying 3 hours of CLE in
bankruptcy ethics and his renewed familiarity and review of the Bankruptcy Rules. The Clerk of the
Court is directed to take such action as is necessary to immediately implement this order. (RE: [7]
Motion for Order filed by Debtor Valerie I. Carlsen). The Clerk's Office shall serve this Order on
Michael Habib via first class mail to address stated on the March 14, 2019 record.

Signed by Judge James J. Tancredi on March 15, 2019. (Watson, Lisa)
Case 19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 8 of 24
Case 19-20366 Doc 49 Filed 04/29/19 Entered 04/29/19 15:04:52 Pagelof1

U.S. Bankruptcy Court
District of Connecticut

Notice of Electronic Filing

The following transaction was received from Watson, Lisa entered on 4/29/2019 at 3:00 PM EDT and
filed on 4/29/2019

Case Name: Valerie I. Carlsen

Case Number: 19-20366

Document Number: 48

Docket Text:

ORDER: The Court has reviewed Attorney Michael J. Habibs Response (ECF No. 45) to the Courts
April 5, 2019 Order (ECF No. 36). As Attorney Habib accepts responsibility for his actions and
makes no request for a hearing to seek relief from this Courts Order dated March 15, 2019 (Order,
ECF No. 24), the Order remains in full force and effect. The Court will not pursue any further
disciplinary proceedings against Attorney Habib.

Upon the termination of the one-year suspension that began on March 15, 2019 and completion of the
required CLE training delineated in the Order, Attorney Habib may file an application for
reinstatement with the United States Bankruptcy Court, District of Connecticut. (RE: [36] Order, [45]
Response filed by Interested Party Michael J. Habib).

The Clerk's Office shall serve this Order on Michael J. Habib, via first class mail to the address listed
on Mr. Habib's Response filed in the case.

Signed by Judge James J. Tancredi on April 29, 2019. (Watson, Lisa)
Case 1#20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 9 of 24

EXHIBIT B

sf

INZITART LAW OFFICE, LLC
PO Box 261392
HARTFORD, CT 06126-1392
TEL: (860) 863-4574
FAX: (860) 863-4625
Fine Juris No. 434419

 

 

 
cT Sed? 40808, Doc 60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page BM ef 24 2

Grievance Filings
3:19-gp-00009-SRU *“SEALED* In Re: Michael J. Habib

US. District Court
District of Connecticut
Notice of Electronic Filing

The following transaction was entered on 11/1/2019 at 3:52 PM EDT and filed on | 1/1/2019
Case Name: In Re: Michael J. Habib

Case Number: 3:19-op-00009-SRU *SEALED*

Filer: .

Document Number: 8(No document attachéd)

Docket Text:

_ORDER GRANTING [7] Motion by the FGC to withdraw presentment and dismiss case.
Case will remain under seal. Signed by Judge Stefan R Underhill on 11/1/19 (Pesta, J.)

3:19-gp-00009-SRU *SEALED* Notice has been electronically mailed to:

3:19-gp-00009-SRU *SEALED* Netice has been delivered by other means to:

https://ctd-ecf.sso.den/egi-bin/Dispatch. pl?3 869283 763 12827 11/1/2019
Case 19

L

20366 Docé60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 11 of 24

EXHIBIT C

sia

INZITARI LAW OFFICE, LLC
PO Box 261392
HARTFORD, CT 06126-1392
TEL: (860) 863-4574
FAX; (860) 863-4625
Fram Juris No. 434419

 

 

 
Case 19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 12 of 24

 

 

STATE: Connecticut _ CODE /ID:N/A
ATTENDEE NAME. MICHAEL HABIB 434008

PROGRAM TITLE. 2017 Bankruptcy Law Series: Ethical Issues in Bankruptcy
Cases (Norton Institutes on Bankruptcy Law)

 

 

 

PROGRAM DATE(S), 04/15/2020

PROGRAM CREDITS; 1:00
EARNED ATTENDANCE CREDIT, 1.00
PROGRAM SPECIALTY CREDITS:

Ethics and
Professionalism

1.00
EARNED SPECIALTY CREDIT:

Ethics and
Professionalism

1.00

 

 

 

 

 

 

 

 

 

 

 

 

ACCREDITATION STATUS: Available for Credit

mm ce

 

“Please see instructions page for reporting TO BE COMPLETED BY ATTENDEE:
procedures. By signing below, | certify that | completed
the pr

  

nrg cescriped pbove : apcam

, MICHAEL Haig 424008

John E. Murphy Registrar

 

 

 

 

West LegalEdcenter
610 Opperman Drive, D6.3752
Eagan MN 55123

mg Boge ay ee
UTeRs

 
Case 19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 13 of 24

 

 

STATE: Connecticut | CODE / 1D: N/A
ATTENDEE NAME. MICHAEL HABIB 434008

PROGRAM TiTLe. American Bankruptcy Institute (ABI): Leading Issues
in Ethics and Civility, In and Out of the Courtroom

 

 

ROGRAM DATE(S). 04/15/2020
ROGRAM CREDITS: 1.25
EARNED ATTENDANCE CREDIT: 1.29
PROGRAM SPECIALTY CREDITS:

Ethics and
Professionalism

1.25
EARNED SPECIALTY CREDIT:

Ethics and
Professionalism

1.25

 

 

 

 

 

 

 

 

TRAINING TYPE; SelEStudy
ACCREDITATION status; Available for Credit

*Please see instructions page for reporting TO BE COMPLETED BY ATTENDEE:
‘procedures. By signi ng below, | certify that | completed

fess ribed 3 bove e ane zz

John E. Murphy Registrar

    

 

MICHAEL HaBigzhoaooe

 

West LegalEdcenter
LOMSON REUTERS 610 Opperman Drive, D6.3752
Eagan MN 55123

 
Case 19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58

Page 14 of 24

 

 

TATE: Connecticut
ATTENDEE NAME. MICHAEL HABIB 434008

vi

 

CODE / 1D: N/A

 

 

PROGRAM TIT

- 2016 Bankruptcy Law Series: Ethical Issues in Bankruptcy

Cases (Norton Institutes on Bankruptcy Law)

PROGRAM DATE(S): 12/30/2019

 

PROGRAM CREDITS; 1.00
EARNED ATTENDANCE CReEpIT..1.00
PROGRAM SPECIALTY CREDITS:

Ethics and
Professionalism

1.00
EARNED SPECIALTY CREDIT:

Ethics and
Professionalism

1.00

 

 

 

 

 

 

 

 

 

TRAININ
A . Available for Credit

.CCREDITATION STATU

 

“Please see instructions page for reporting
procedures,

Ang

John E. Murphy Registrar

 

TO BE COMPLETED BY ATTENDEE:
By signing below, | certify that | cornnieted
the org@urgm cescibec pbove and m
enti uh j if clpty tho

   

 

MICHAEL Hac 2400e

 

West LegalEdcenter

   

610 Opperman Drive, D6.3752
Eagan MN 55123
Case

sia

WILLCUTTS & HaBis LLC
100 PEARL Sr., 14™ FLR,
HARTFORD, CT 06103-4500
TEL: (860) 249-7071
FAX: (860) 863-4625
FIRM JURIS No. 440514

NW9-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58

EXHIBIT D

 

 

Page 15 of 24

 
Case 19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 16 of 24

12/2012

UNITED STATES BANKRUPTCY COURT
DISTRICT OF CONNECTICUT

ECF FORM NO. 1 FILER REGISTRATION

 

Filer Registration, Application for Password, Waiver of Notice and Service by Mail and Consent
to Electronic Notice for Electronic Case Filing System.

Please complete and return by email: ctb_ecf help@ctb.uscourts.gov or by mail, to the U.S.
Bankruptcy Court, 450 Main Street, Hartford, CT 06103, Attn: ECF Registration. We will contact
you via email regarding your registration and password after review of the enclosed information.

 

 

 

 

 

 

 

Name Michael J. Habib

Street Address, City, State &| 100 Pearl Street, Fl. 14

Zip Code Hartford, CT 06103-4500
Firm Name Willcutts & Habib LLC

Bar I.D. ct29412

E-mail Address Mike@Inzitari_LawOffice.com
Phone Number(s) Office Office: (860) 249-7071

Cell -| Cell: (978) 987-5076

: Fax: (860) 863-4625
ax

 

Other districts | am certified
to file electronically using
ICM /ECF

 

 

 

 

I am requesting that email notice be sent: After each Filing X End of Day Summary
Case 19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 17 of 24

I, declare, under penalty of perjury, the following is true:

1. 1am admitted to practice in the United States Bankruptcy Court for the District of
Connecticut and that the information set forth above is true and correct.

2. Lagree that the password obtained pursuant to this registration is to file a document in a
bankruptcy case or proceeding. The password will constitute my signature upon any documents filed
using my password, for all purposes authorized and as required by law, including, without limitations,
the United States Code, Federal Rules of Civil Procedure, Federal Rules of Bankruptcy Procedure,
Federal Rules of Criminal Procedure, and any applicable local rules and non-bankruptcy law.

3. l agree that it is my responsibility to maintain in my records all documents bearing original
signatures filed using my password for a period of five (5) years after the case or proceeding in which the
documents have been filed has been closed.

4. lL agree that it is my responsibility to protect and secure the confidentiality of my password,
and that if I allow my password to be used by anyone other than myself that I do so at my own risk. If]
believe that my password has been compromised, it is my responsibility to immediately notify the Court.

5. | agree that it is my responsibility to notify the Court immediately in writing, of any change in
my address, telephone number, fax number, or email address.

6. | agree that by registering as a Filer, | waive the right to first class mail service, and I request
and consent to electronic service via receipt of a “Notice of Electronic Filing” from ECF of all filed
documents to which I am entitled.

7. lagree to adhere to the United States Bankruptcy Court’s Administrative Procedures for
Electronic Case Filing. | understand that it is my responsibility to review the Court’s Administrative
Procedures for any modifications made. I acknowledge that I have reviewed those Procedures prior to

issu f my p HLZ
Tod j 04/21/2020

ATTORNEY Ponsture DATE

For Court Use Only:
Approved by:
Password: Date:

 
Case 19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 18 of 24

12/2012

United States Bankruptcy Court
District of Connecticut

CM/ECF CERTIFICATION EXAM FOR FILERS

Note: We strongly urge you to participate in the Online Training Tutorial or attend and in-house Training
Class before taking this certification exam. Failure to participate in training may have a negative impact
on your final score. Registration is contingent on passing the certification exam.

This test consists of three parts: Part I consists of 10 questions. The questions cover the processes
of filing documents in the ECF system. Part If consists of the instructions, and Part III consists of
3 assignments. The assignments represent typical documents that you may file in the ECF system.
Failure to comply with the instructions in their entirety will result in your password and login not being
assigned.

 

Please complete the information below before submitting your exam.

FirstName Michael

Last Name Habib

EmailAddress Mike@lInzitariLawOffice.com

Business Address Willcutts & Habib LLC
100 Pearl Street, Fl. 14
Hartford, CT 06103-4500

Telephone (860) 249-7071

CT Bar # 434008

Date 04/21/2020

 

 

 

 

 
Case 19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 19 of 24

12/2012
Part I
QUESTIONS
1. In order to attach a document to your entry in CM/ECF, the document must be in what format?
A. Word
_B. WordPerfect
XC. PDF Format

D. On a diskette

2. When filing a chapter 7 case without schedules, the screen asks you to indicate if there are deficiencies, you select
the drop down “y” box indicating that there are deficiencies?

x A. True
B. False

3. When adding several parties in an adversary case, at what point do you indicate to the system that you have added
all parties?
A. When you reach final text
x B. When the selection “end party selection” is selected
C. When you click on “Adversary”
D. When you click on “Search”

4, When filing a document using the CM/ECF system, the system generate a Notice of Electronic Filing. This
notice shall be deemed the equivalent of service of the pleading or other paper by first class mail to the parties
receiving email notification?
Xx A. True
B. False

Wa

. When filing a bankruptcy petition, you need to search for the party. If the party’s name appears you?

A. Create a new party

x B. Select the party from the list
C. None of the above, there’s no need to do a search
D. Search again, until no name comes up

6. When filing your bankruptcy petition, you need to attach the petition to your entry. How do you do this?
A. As an email attachment
B. Mail a copy to the court, the clerk’s office will scan and attach the document
x C. At the browse screen as a PDF document
D. All of the above

7. Which of the following statements best describes the method used to record the party who is filing the document?
A. Type the party’s name in the docket text
B. Click the check-box for the correct party
C. The party’s name is added automatically
x D. Pick the name of the party from the pick list
Case 19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 20 of 24

12/2012

8. Before attaching the document to the docket entry, you should double check that the document you are about to
attach is the correct document, so you?

X A. Right click on the document then, left click on open

B. Single left click on the document to view

C. Single click on either left.or right to view -

D. None of the above, you cannot view the document before attaching

 

 

 

 

9. If it is the first time you are filing a document for a party, how do you create the association between you and the
party in the case?

A. You do not need to because it is automatic

x B. When you get the screen that asks you to check the box for the association
C. Once the document is filed the association is created
D. None of the above

10, If you realize that your Final Docket Text contains an error, how would you correct that error before accepting
that final docket text?

x A. Click the “back” button one or more times to find the error
B. Log off and try again
C. Fix the error in the text screen

Part I!
INSTRUCTIONS

You must file the three documents listed below along with your completed registration forms. The
documents must be filed exactly as specified below. You will need to enter our training database to
complete your assignments. There are 20 logins and passwords available for your use to enter the
training database. If you receive the following message: ““Warning: the account you entered is
already logged in”, click on the cancel button and try another login and password or try again later.
Logins and passwords are listed on page 6 of this document. The address for the training database is
httos://ecf-train.ctb.uscourts. gov.

NOTE: The documents to be attached should be a one page “dummy” document. The document
should only contain the name of the document filed.

1. Chapter 7, no asset, joint case, with deficiencies

2. Motion for relief from stay on the above case, filed by yourself on behalf of American
Express to continue in a foreclosure action.

3. A 727 Complaint filed by you on behalf of American Express as the plaintiff and the debtor
on the above case as the defendant.
Case 19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 21 of 24

PART ITI
ASSIGNMENTS

You must _submit the following 5 items to the court for review, before a password and login will be

assigned:

Ve WN >

A copy of this exam (with answered questions)

The case number of the above chapter 7 case that you filed. Enter case # here: 20-20005
The document number of the above motion. Enter the document #here: 2

The adversary number for the above complaint. Enter the adversary # here: 20-02004
Your registration Form

Please submit the 5 items above to the following address:

Login:

test_aty1
test_aty2
test_aty3
test_aty4
test_aty5
test_aty6
test_aty7
test_aty8
test_aty9
test_aty10
test_aty11]
test_aty12
test_aty13
test_aty14
test_aty15
test_aty16
test_aty17
test_aty18
test_aty19
test_aty20

Password:

Attorney 1
Attomey2
Attorney3
Attorney4
Attorney5
Attorney6
Attorney7
Attomey8
Attorney9
Attomey 10
Attorney 1]
Attorney12
Attorney 13
Attorney 14
Attorney 15
Attomey 16
Attorney 17
Attorney 18
Attorney 19
Attorney20

U.S. BankruptcyCourt
450 Main Street
Hartford, CT 06103
Attn: ECF Registration
Or by email to:
ctb ecf help@cthb.uscourts.gov

LOGINS AND PASSWORDS
Case 19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 22 of 24
Case 20-20005 Doci Filed 04/21/20 Entered 04/21/20 16:48:20 Pagelofi

Chapter 7, no asset, joint case, with deficiencies
Case 19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 23 of 24
Case 20-20005 Doc2 Filed 04/21/20 Entered 04/21/20 16:53:16 Page1of1

Motion for relief from stay of American Express to continue in a foreclosure action.
Case 19-20366 Doc60 Filed 04/27/20 Entered 04/30/20 10:44:58 Page 24 of 24
Case 20-20005 Doc3 Filed 04/21/20 Entered 04/21/20 17:00:58 Page 1of1

727 Complaint of American Express
